Order, Supreme Court, Bronx County (George D. Salerno, J.), entered March 16, 2005, which denied so much of defendants’ motion as sought summary judgment by defendant Airline Cleaning & Maintenance Services (ACM), unanimously affirmed, without costs.
ACM failed to meet its burden of establishing the absence of constructive notice of the wet floor condition since it failed to submit any evidence by a person with knowledge of their cleaning procedure or the actions of their staff in this regard on the *245date in question (see Stone v KFC of Middletown, 5 AD3d 106 [2004]; Pirrelli v Long Is. R.R., 226 AD2d 166 [1996]). Moreover, plaintiff’s opposition raised a triable issue of fact as to whether the dangerous condition had existed for a sufficient period of time before her fall to permit this defendant to discover and remedy it. Concur—Tom, J.P., Friedman, Nardelli, Williams and Sweeny, JJ.